
	

113 HR 5501 IH: Constitution and Citizenship Day Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5501
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Cummings (for himself, Ms. Waters, Mr. Veasey, Mr. Hastings of Florida, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a grant program to enhance existing secondary education programs for the purpose of
			 teaching high school students about the Constitution of the United States
			 and the constitutions of the individual States.
	
	
		1.Short titleThis Act may be cited as the Constitution and Citizenship Day Act of 2014.
		2.Constitution Day and civic responsibility system for studentsPart C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.)
			 is amended by adding at the end the following new subpart:
			
				6Teaching of the Constitution
					2371.Establishment and operation of Constitution Day Grant Program
						(a)Grant program authorizedThe Secretary shall establish and implement a grant program, to be known as the Constitution Day Grant Program, under which the Secretary shall award grants on a competitive basis to local educational agencies
			 and charter schools for the purposes of enhancing educational programs to
			 teach students about the United States Constitution and the constitution
			 of the State in which the grant recipient is located.
						(b)Grantee eligibility requirementsGrants under this section may only be awarded to a local educational agency or charter school with
			 established secondary educational programs to teach students about the
			 United States Constitution and the constitution of the State in which the
			 grant recipient is located.
						(c)Operation of educational programsAn educational program funded by a grant under this section shall—
							(1)occur on Constitution Day, September 17, of each calender year (or on the Monday immediately
			 following Constitution Day, if Constitution Day falls on a Saturday or a
			 Sunday);
							(2)include assemblies, discussions, presentations, or events commemorating the Constitution of the
			 United States and the constitution of the State in which the grant
			 recipient is located;
							(3)include efforts to reinforce existing Constitutional curricula conducted by the grant recipient;
			 and
							(4)make available to eligible students participating in such program the ability to register to vote.
							(d)Voter registration lawsA grant recipient under this section shall abide by all applicable State and Federal voter
			 registration laws.
						2372.Grant application process
						(a)Secretary created processThe Secretary shall develop an application process for the grant program under this subpart,
			 consistent with the requirements of this section.
						(b)Grant application requirementsAn application for a grant under this subpart shall—
							(1)describe the educational activities to be funded by the grant; and
							(2)provide assurances that the requirements of section 2371(c) will be met, and any additional
			 assurances that the Secretary determines to be necessary to ensure
			 compliance with the requirements of this subpart.
							2373.Authorization of appropriationsThere is authorized to be appropriated to the Secretary $4,000,000 for each of fiscal years 2015
			 through 2019 to carry out this subpart..
		
